             Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
LIZA CURRY,

                                   Plaintiff,                     Docket No.:

                 -against-
                                                                  COMPLAINT
NEW YORK CITY DEPARTMENT OF
EDUCATION and KYLE BRILLANTE,
individually and in his official capacity as                      Jury Trial Demanded
principal of The Highbridge Green School,
MS 361,

                           Defendants,
--------------------------------------------------------------X

        Plaintiff, LIZA CURRY ("Plaintiff'), by and through her attorneys, the Law Office of Peter

A. Romero PLLC, as and for her Complaint against Defendants NEW YORK CITY

DEPARTMENT OF EDUCATION and KYLE BRILLANTE, individually and in his official

capacity as principal of The Highbridge Green School, MS 361 (“Defendants”), alleges and

complains as follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this action against Defendants to redress their unlawful employment

practices in violation of Title VII of the Civil Rights Act of 1964, as amended, Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended by the ADA Amendments Act

(“ADAAA”) (collectively, the “ADA”), the New York State Human Rights Law, New York

Executive Law § 290 et seq. (“NYSHRL”), and the New York City Human Rights Law, N.Y.C.

Admin Code § 8-107 et seq. Plaintiff seeks injunctive and declaratory relief, compensatory

damages, liquidated damages, punitive damages, attorneys' fees, costs and other appropriate relief.




                                                        1
             Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 2 of 28



                                  JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over state and city law claims pursuant to 28 U.S.C. § 1367.

        3.       Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as

a substantial part of the events or omissions giving rise to the claim occurred within this judicial

district.

        4.       Plaintiff timely cross-filed a charge of discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) alleging discrimination on the basis of her

disability and/or perceived disability and retaliation in violation of the ADA and NYSHRL under

Charge Number: 16GB900200.

        5.       On January 10, 2019, Plaintiff timely cross-filed an amended charge of

discrimination with the EEOC alleging discrimination on the basis of her disability and/or

perceived disability and race, for retaliation, and for subjecting her to a hostile work environment

on these bases, in violation of the ADA, Title VII and NYSHRL under Charge Number:

16GB900200.

        6.       The EEOC issued a notice of dismissal and Right to Sue, dated March 28, 2019.

Plaintiff commenced this action within ninety days of March 28, 2019.

                                           THE PARTIES

        7.       At all times relevant herein, Plaintiff is an adult female resident of the State of New

York, County of Bronx and a qualified individual with a disability and an employee within the

meaning of the ADA, Title VII, NYSHRL and NYCHRL.

        8.       At all times relevant herein, Defendant the NEW YORK CITY DEPARTMENT

OF EDUCATION (“DOE”) was and still is an agent or entity of the City of New York.




                                                   2
              Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 3 of 28



         9.       At all times relevant herein, Defendant KYLE BRILLANTE is and was principal

of The Highbridge Green School, MS 361, a school located in the State of New York, County of

Bronx.

         10.      At all times relevant herein, Defendants employed more than fifteen employees.

         11.      All times relevant herein, Defendant DOE was an employer within the meaning of

the ADA, Title VII, NYSHRL and NYCHRL.

         12.      All times relevant herein, Defendant Brillante was subject to the NYCHRL both

individually and in his official capacity as principal of The Highbridge Green School, MS 361.

                                   FACTUAL ALLEGATIONS

         13.      Plaintiff is an African-American female diagnosed with thyroid cancer, aerovenous

malformation, anxiety, depression and attention-deficit hyperactivity disorder, each condition

constituting a qualifying disability under the ADA, NYSHRL and NYCHRL.

         14.      Plaintiff commenced her employment with the DEP in or about September 2009 as

a teacher. Since in or about September 2016 through the present, Plaintiff has been employed by

the DEP as an Assistant Principal.

         15.      Throughout her employment, Plaintiff was qualified for her position and

satisfactorily performed the job duties of her position and has been, and remains capable of,

performing the duties of her position with or without an accommodation.

         16.      Since in or about September 2016, Plaintiff has been employed as an Assistant

Principal at The Highbridge Green School, District 9, MS 361, located at 200 West 167th Street,

Bronx, New York 10452.

         17.      Beginning by at least in or about December 2017 through the present, the DEP and

Brillante, her assigned Principal and who is a non-disabled Caucasian male, have engaged in




                                                  3
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 4 of 28



ongoing acts of harassment and discrimination on the basis of Plaintiff’s disabilities and/or

perceived disabilities and race and subsequently retaliation for engaging in multiple acts of

protected activity, creating an unlawful hostile work environment, under the ADA, Title VII,

NYSHRL, and NYCHRL.

        18.    Specifically, in or about September 2012, Brillante commenced his employment

with Defendants as principal of The Highbridge Green School and has been Plaintiff’s direct

supervisor since in or about September 2016.

        19.    Since in or about December 2017 through the present, Brillante has discriminatorily

targeted and harassed Plaintiff, subjecting her to increased criticism, heightened scrutiny of her

performance, insult, ridicule, humiliation and false allegations of misconduct on the basis of her

disabilities and/or perceived disabilities and race. No other Assistant Principal or senior staff

members, including Anna Waters, another Assistant Principal in the same school who is

Caucasian, does not suffer from any disabilities and who has not engaged in protected activity,

have been treated in a similar manner by Brillante.

        20.    Throughout her employment, Plaintiff has suffered from a medical condition

known as aerovenous malformation, which constitutes a disability. This condition causes severe

pain in Plaintiff’s shoulder and arm, limits her range of motion, and causes her to suffer pain while

typing at a computer, slowing the speed at which Plaintiff is able to type emails and engage in

word processing. Plaintiff informed Brillante that she suffered from this condition soon after her

hire.

        21.    Since in or about December 2017, Brillante has engaged and continues to engage

in ongoing discrimination and harassment relating to this medical condition. Throughout this time,

Brillante has and continues to frequently criticize Plaintiff for taking longer to respond to emails




                                                 4
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 5 of 28



and to complete word processing tasks, even though she has repeatedly informed Brillante that she

suffers from a disability, aerovenous malformation, that causes her pain while typing at a computer

and limits her shoulder movement when inflamed.

        22.     In or about 2015, Plaintiff suffered from and was treated for thyroid cancer. Since

in or about 2016, Defendants have been aware of Plaintiff’s thyroid cancer diagnosis, a medical

condition constituting a disability, as she has consistently informed Brillante of her need to appear

for treatment and medical appointments to ensure her cancer remains in remission. Nonetheless,

Brillante has criticized Plaintiff for missing work relating to this disability.

        23.     In or about December 2017, Defendants discriminatorily removed several of

Plaintiff’s job duties that she previously performed, including her responsibility for 8th grade

discipline, responsibility for 8th grade lunch duty and dismissal, responsibility for teacher’s

assistants, check-ins and support, and teacher team oversight. These duties were reassigned to

Caucasian, non-disabled employees. Such treatment is a substantial and public diminution of the

prestige of Plaintiff’s position intended to embarrass and humiliate her.

        24.     Beginning in or about March or April 2018 through the filing of this Complaint,

Plaintiff made more than one dozen complaints to her union, Council of School Administrators

and Supervisors (“CSA”), regarding Brillante’s numerous, ongoing acts of discrimination and

harassment. However, as of this filing, no remedial action has been taken by Defendants to remedy

Brillante’s conduct.

        25.     On or about March 26, 2018, Brillante and Plaintiff engaged in a meeting whereby

Plaintiff objected to his conduct. However, Brilliante brazenly informed her that she simply had

to learn to deal with his “biases” as he did not intend to change his behavior. In that meeting,




                                                   5
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 6 of 28



Brillante also admitted that his actions were meant to convince Plaintiff to quit. True to form,

Brillante’s harassment and discriminatory conduct continued unabated.

       26.     On or about March 28, 2018, Plaintiff requested personal time off from work for a

job interview, a position she sought to escape Brillante’s barrage of harassment. On or about that

same day, during a meeting with Brilliante, Plaintiff asserted that she believed his poor treatment

of her was discriminatorily motivated by her race and gender. Despite this, Brillante still refused

to permit Plaintiff time off work without explanation for his denial, despite Plaintiff having

available paid time off days.

       27.     On or about May 4, 2018, Plaintiff filed a formal complaint with the Office of Equal

Opportunity regarding Brillante’s past and ongoing acts of discrimination and harassment.

Following her complaints in or about March and May 2018, Brillante’s conduct worsened,

whereby Brillante subjected and continues to subject Plaintiff to increased criticism, more severe

harassment, more arduous scrutiny of her performance, insult, ridicule and humiliation as ongoing

discrimination and in retaliation for her complaints.

       28.     In or about June 2018, Plaintiff complained to Leticia Rodriguez-Rosario,

Superintendent about Brillante’s past and ongoing harassment and misrepresentations and

inaccuracies regarding her job evaluations, to no avail.

       29.     Also in or about June 2018, Brillante subsequently informed Plaintiff, via a CSA

staff support intervenor, that Plaintiff had to agree to resign from Highbridge Green School or he

would subject her to discipline in the form of a poor employment evaluation.

       30.     Later, in or about July 2018, Makelele conducted a meeting with Plaintiff regarding

her OEO complaint asserting claims of harassment and discrimination. Makelele thereafter




                                                 6
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 7 of 28



discussed Plaintiff’s OEO complaint with Brillante.          However, Brillante’s harassment and

discriminatory and retaliatory conduct again continued unabated.

       31.     Subsequently, on July 16, 2018, Plaintiff complained to Makelele that she believed

the OEO investigation had been unsuccessful and further remedial action was required with respect

to Brillante’s conduct. Plaintiff also requested a meeting with Rodriguez-Rosario to remedy

Brillante’s conduct and to request a transfer from Highbridge Green Scheel to another school to

separate herself from Brilliante’s discriminatory conduct.

       32.     Sadly, it became quickly apparent that Brillante’s acts of harassment,

discrimination and retaliation would only intensify during the 2018-2019 school year. Prior to

commencing the school year, in or about August 2018, Brillante informed Plaintiff that she would

be responsible for numerous additional tasks and programs during the 2018-2019 school year, in

addition to her regular duties as a coordinator, head of the arts program, and head of the special

education department. Beginning on or about August 28, 2018, Brillante required and continues

to require Plaintiff to also be responsible for, inter alia, safety coordinator duties, parent

coordinator duties, testing coordination, tracking student attendance, Morning Duty/Intervention

duties, tracking parents who appear for parent-teacher conferences and coordinating high school

process, a function regularly handled by guidance counselors, secretaries and aides. These added

duties, in addition to Plaintiff’s prior functions, increased her workload to nearly three times that

of prior years and other Assistant Principals. Moreover, no other Assistant Principals, including

Waters, were required to handle this level of work or perform guidance counselor duties.

       33.     On or about August 27, 2018, Plaintiff suffered a panic attack during her commute

to work, causing her to be tardy. Plaintiff experienced this panic attack after being struck with a

bout of anxiety and memories of Brillante’s past and ongoing acts of unlawful harassment,




                                                 7
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 8 of 28



discrimination, and retaliation, raising fears of what additional behavior Brillante intended to

subject Plaintiff to during the commencing 2018-2019 school year.

       34.     Later that day, during an August 27, 2018 meeting with Brillante, rather than

showing remorse for his ongoing unlawful conduct, Brillante instead openly continued to engage

in acts of harassment, discrimination and retaliation. For example, Brillante informed Plaintiff

that she would be assigned to a desk in the main office with the school’s aides and secretaries,

outside Brillante’s office, rather than to a private office. In response, Plaintiff requested that

Brillante provide her with a desk in an office somewhere in the school. Brillante resolutely denied

this request. In a blatant act of retaliation, Brillante instead falsely declared - - without any

explanation - - that he believed Plaintiff was a “danger” to students and referred her for a medical

evaluation to assess her fitness for duty.

       35.     On or about August 28, 2018, Plaintiff reported to work to begin the new school

year. Upon reporting to work, Plaintiff learned that Brillante had indeed given her private office

to other employees. Moreover, consistent with his refusal the day prior, Brillante assigned Plaintiff

a desk in the main office directly outside of his office, whereby he could constantly monitor and

engage in heightened scrutiny of her performance. To her knowledge, Plaintiff is the only assistant

principal without an office or subjected to the same heightened level of scrutiny. Such treatment

is a substantial and public diminution of the prestige of her position intended to embarrass and

humiliate her. Notably, Waters, another Assistant Principal in the same school, continues to have

a desk in an office and is not subjected to heightened scrutiny.

       36.     On or about August 28, 2018, August 29, 2018 and August 30, 2018, Brillante

issued Plaintiff three letters indicating that she was being summoned to a meeting to discuss

“timekeeping” concerns and informed her that the meeting “may lead to disciplinary action.”




                                                 8
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 9 of 28



        37.    On August 30, 2018, Plaintiff complained to Makelele that Brillante’s harassment,

discrimination and retaliation was continuing, to no avail.

        38.    Throughout August, September and November 2018, Brillante has unexpectedly

attended and continues to attend Plaintiff’s routine meetings with co-workers and subordinate

employees that he never attended in prior school years, merely to create unnecessary pressure and

subject Plaintiff to additional scrutiny. No other Assistant Principals, including Waters, have been

subjected to similar levels of scrutiny.

        39.    During this same time period, Plaintiff has been required to attend weekly meetings

with Waters, a co-worker in the same position, without explanation, in yet another attempt to

further scrutinize her work. To her knowledge, no other Assistant Principals or senior staff are

supervised by other Assistant Principals or other employees of equal status.

        40.    On or about September 4, 2018, Plaintiff informed Brillante that she suffered from

anxiety, a qualifying disability, and that all of her absences and nearly all of her instances of

tardiness stemmed from her anxiety, resulting panic attacks, or other known medical conditions.

Rather than seek to accommodate Plaintiff’s medical condition or engage in an interactive process,

Brillante dismissively and disingenuously said, in sum and substance, “I’m sorry you’re not well.”

Insultingly, armed with this knowledge, Brillante targeted this disability by promptly amending

his referral for a medical evaluation of Plaintiff to include an evaluation of this newly revealed

disability.

        41.    Subsequently, on September 12, 2018, Defendants issued Plaintiff a write up

inaccurately identifying absences on ten occasions and tardiness on eight occasions. Defendants

issued this write up despite being fully aware that these absences stemmed from Plaintiff’s

disabilities as she had indicated this fact to Brillante during her September 4, 2018 meeting.




                                                 9
             Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 10 of 28



Moreover, Plaintiff provided medical notes for all but one absence and for the majority of her

incidents of tardiness. Conspicuously, all of these absences and all but one incident of tardiness

occurred during the prior school year and for which Defendants never previously disciplined

Plaintiff.

        42.      Moreover, that same write up criticized Plaintiff for “speaking extremely slowly”

and purportedly “crying frequently,” behaviors that stemmed from Plaintiff’s disabilities.

However, Plaintiff has never cried publicly while at work. Finally, that same write up falsely

criticized Plaintiff for “taking a variety of pills from a pillbox during public meetings.” While

Plaintiff has taken certain prescribed medications privately during the course of her employment,

she has never done so publicly and such medications are taken solely to treat her disabilities. Thus,

the September 12, 2018 write up had no purpose beyond harassing and punishing Plaintiff for her

disabilities and for repeatedly engaging in prior protected activity.

        43.      Additionally, on September 12, 2018, Plaintiff was required to undergo a medical

examination by Defendants’ Medical Investigator, Dr. Anne Garner, to determine Plaintiff’s

fitness to work in her position. Appallingly, prior to leaving work for this appointment, Brillante

criticized Plaintiff for her need to leave work for this medical evaluation and claimed her rationale

for leaving was false, even though Plaintiff’s need to attend the medical evaluation was ordered

by him, based on his false allegations. Moreover, during this discussion, Brillante required

Plaintiff to publicly discuss her anxiety disorder and impending medical evaluation in front of

colleagues, thereby embarrassing and humiliating her.

        44.      Thereafter, later that day, Plaintiff appeared for the medical examination before Dr.

Garner. Far from conducting an independent medical evaluation, the medical investigator’s

conduct made instantly clear that the evaluation served only to subject Plaintiff to unwarranted




                                                  10
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 11 of 28



discipline. For instance, Dr. Garner was critical of Plaintiff’s speech pattern, a symptom of her

medical conditions, which Dr. Garner deemed to be “a little slow.” Dr. Garner then baselessly and

falsely accused Plaintiff of taking opioids. Perplexingly, despite numerous medical conditions and

submission of medical notes and documentation, Dr. Garner purported to assert that Plaintiff’s

absences and lateness were “not medically justified.”

        45.    Ultimately, Dr. Garner stated in that evaluation that she would only certify Plaintiff

as fit for duty if she promised not to take any more days off work. Dr. Garner also informed

Plaintiff that she would be penalized for any further absences. Thus, rather than perform a true

examination, Defendants, through its medical investigator, sought to prevent Plaintiff from taking

medically necessary absences caused by her disabilities. Moreover, Dr. Garner determined that

Plaintiff would be deemed unfit to perform her duties until she submitted additional medical

documentation justifying her absences, which Plaintiff subsequently provided.

        46.    Following such a traumatic day, on September 12, 2018, Plaintiff complained to

Ms. Rodriguez-Rosario, Superintendent, and Frank Patterson, Bronx Field Director for CSA, about

Brillante’s ongoing harassment, discrimination, and humiliating conduct with respect to her mental

disability.

        47.    On September 12, 2018, Plaintiff also commenced a medical leave, a form of

protected activity, for “restoration of health” to treat the stress, anxiety, panic disorder and

depression caused by Defendants’ conduct. In or about this same time, Plaintiff’s physician

prescribed medication to treat her anxiety and depression due to Defendants’ past and ongoing

harassment, discrimination and retaliation.




                                                11
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 12 of 28



        48.     Ludicrously, Plaintiff subsequently learned that Brillante failed to approve her

request for medical leave. Instead, Brillante initially attempted to mark Plaintiff’s first absence

during her medical leave as a “no call, no show” absence.

        49.     On or about September 21, 2018, Plaintiff filed a Complaint with the New York

State Division of Human Rights, Case No.: 10197388, with respect to Defendants’ unlawful

harassment and discriminatory conduct. That Complaint was cross-filed with the United States

Equal Employment Opportunity Commission, Charge No.: 16GB900200.

        50.     On or about September 26, 2018, while on medical leave, Brillante sent Plaintiff a

write up by certified mail disciplining her for an absence on June 27, 2018, despite having been

informed that the absence was to attend a medical appointment.

        51.     In or about October 2018, Defendants again informed Plaintiff that she would be

penalized for any further absences, despite their knowledge that Plaintiff’s absences were caused

by her disabilities.

        52.     On or about November 5, 2018, Plaintiff returned to work after her medical leave.

Upon her return, Brillante continued his ongoing unlawful harassment, discrimination and

retaliation by again subjecting and continuing to subject Plaintiff to increased criticism, heightened

scrutiny of her performance, insult, ridicule, humiliation and false allegations of misconduct.

        53.     Plaintiff previously participated in weekly leadership meetings that are central to

the duties of senior administration employees, including her own duties. However, since returning

from her medical leave, Plaintiff has been excluded from these weekly meetings. Indeed, since

returning from her medical leave, Plaintiff has been invited to participate only on a monthly, not

weekly, basis, thereby excluding Plaintiff from the vast majority of these leadership meetings.




                                                 12
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 13 of 28



       54.      In contrast, Assistant Principal Waters continues to be invited to and participates in

the weekly leadership meetings. Thus, Defendants have substantially diminished Plaintiff’s duties,

excluding her from critical meetings necessary to succeed and grow in her position. Such treatment

is also a substantial and public diminution of the prestige of Plaintiff’s position intended to

embarrass and humiliate her.

       55.      Moreover, Brillante has utilized other employees and subordinates to further harass,

intimidate, discriminate and retaliate against Plaintiff. For example, since at least November 2018,

a co-worker, Valerie Diaz, principal’s secretary, began tracking the times that Plaintiff came to

work and left work. On November 8, 2018, soon after Plaintiff’s return from leave, Ms. Diaz

admitted that Brillante instructed her to, in sum and substance, “log when [Plaintiff] come[s] in

and out” of the building. Plaintiff grieved this conduct to her union.

       56.      On December 4, 2018, Plaintiff appeared for a hearing relating to her notice of

harassment filed against Brillante.      During that hearing, Plaintiff again complained about

Brillante’s past and ongoing harassment, discrimination and retaliation, his referral of her for a

medical examination upon on a false premise that she was a “danger” to students, and detailed her

numerous disabilities. Notwithstanding, the hearing administrator said he would not address

Plaintiff’s allegations of past and ongoing harassment, discrimination and retaliation by Brillante.

       57.      On or about December 5, 2018, Brillante inexplicably again assigned Plaintiff

additional job duties not previously performed by her, including, inter alia, verifying that all

teachers in the school entered a certain minimum amount of student assessments, a task formerly

shared by senior staff at the school, tracking student data to assess the effectiveness of the specially

designed instruction initiative, and completing data assessment of students’ lateness to school.




                                                  13
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 14 of 28



       58.     Additionally, the school hosts a webpage for The Highbridge Green School, which

contains biographies of Brillante and Assistant Principal Waters.         These biographies tout

Brillante’s and Water’s substantial credentials and achievements. As of this filing, Defendants

have not posted a biography for Plaintiff. Moreover, DEP documents often identify the school’s

administrators as Brillante and Waters, purposefully omitting Plaintiff, who holds the same

position as Waters. These omissions constitute yet another act against Plaintiff designed to cause

humiliation, embarrassment and a reduction in her professional prestige that other Assistant

Principals, like Waters, do not suffer.

       59.     On December 10, 2018, Plaintiff filed a Notice of Claim, Claim Number

18LE034686, regarding Defendants’ unlawful conduct, discussed above.

       60.     Thereafter, on December 13, 2018, Plaintiff provided a copy of the Notice of Claim

to Brilliante by email, thereby again engaging in protected activity regarding the unlawful

harassment and discrimination perpetrated against Plaintiff by Defendants.

       61.     After filing her Notice of Claim, Brilliante has since ostracized Plaintiff by

excluding her from certain interactions. For example, since filing her Notice of Claim, Brilliante

seeks to avoid discussions or interaction with her. In contrast, Brilliante continues to engage in

discussions with and interact with Waters frequently. Thus, Defendants have excluded Plaintiff

from daily interactions necessary to succeed and grow in her position, in retaliation for filing her

Notice of Claim. Such treatment is also a substantial and public diminution of the prestige of

Plaintiff’s position intended to embarrass and humiliate her.

       62.     On January 3, 2019, Brilliante summoned Plaintiff to a meeting wherein he again

criticized several instances of alleged lateness by Plaintiff, despite being aware the challenged

absences stemmed from her disabilities. Additionally, some of the alleged instances of lateness




                                                14
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 15 of 28



were simply false as Plaintiff was on the school’s premises performing certain duties away from

her desk during the times that she was purportedly late. Brilliante indicated that he may yet bring

formal discipline against Plaintiff regarding these absences and anticipated conducting another

disciplinary meeting with her regarding the absences.

       63.     During the meeting, Plaintiff again opposed Brillante’s conduct, asserting that she

believed his conduct was discriminatory as he was aware that Plaintiff’s absences related to her

medical conditions. Moreover, Brillante’s conduct constitutes clear retaliation, occurring just

three weeks after Plaintiff opposed his conduct by filing the original Notice of Claim and providing

him with a copy of the Notice of Claim.

       64.     Beginning on or about November 5, 2018, following Plaintiff’s return from medical

leave, Brilliante changed her start time from 7:45 a.m. to 7:30 a.m. without explanation. No other

Assistant Principals or senior level employees are required to start work at 7:30 a.m. During the

January 3, 2019 meeting, Plaintiff requested that her start time be changed back to 7:45 a.m. as an

accommodation for her mental health condition, a disability. On or about January 16, 2019,

Brilliante denied this requested accommodation.

       65.     In or about Fall 2018, Plaintiff reviewed her personnel file in full. However, in or

about January 2019, Plaintiff again reviewed her personnel file and discovered Defendants had

inserted two letters to file, dated May 16, 2018 and September 25, 2018, which did not exist during

her Fall 2018 review. The May 16, 2018 letter to file again criticized Plaintiff for, among other

items, certain alleged absences and instances of lateness that related to her disabilities. Thus,

Defendants have inserted, as acts of discrimination, harassment and retaliation, a disciplinary letter

to file which was never provided to Plaintiff and is not contemporaneous, as it was apparently

inserted into her file months after it was allegedly created. Notably, the purported letters are not




                                                 15
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 16 of 28



signed by Plaintiff, further supporting the conclusion that they are fabricated documents. On

January 14, 2019, Plaintiff filed a grievance challenging these letters to file.

        66.     On January 10, 2019, Plaintiff filed an Amended Notice of Claim alleging

discrimination based on her disability and/or perceived disability and race, for retaliation, and for

subjecting her to a hostile work environment on these bases, in violation of the NYSHRL and

NYCHRL.

        67.     On January 15, 2019, Brilliante provided Plaintiff with a letter criticizing her for

attendance issues, despite his knowledge that her absences stemmed from her disabilities.

        68.     By in or about January 2019, Brillante’s ongoing and consistent discrimination,

harassment and retaliatory conduct, including increased scrutiny of her performance, ongoing false

criticisms of her performance, denial of her requested accommodation, and criticizing her

performance in front of her co-workers, which were acts intended to exacerbate Plaintiff’s

disabilities, were causing Plaintiff to suffer frequent panic attacks. On certain days, Plaintiff

suffered more than one panic attack per day due to this conduct.

        69.     On or about January 17, 2019, as a result of Brillante’s conduct causing her panic

attacks, Plaintiff commenced a medical leave, pursuant to her physician’s direction, to treat her

disabilities.

        70.     While on leave, Plaintiff has engaged in periodic treatment sessions and daily

check-ins with her therapist, multiple counseling sessions per week with a Clinical Social Worker,

periodic treatment sessions with her physician, and has undergone medication management

treatment sessions.

        71.     On January 23, 2019, Plaintiff made a request for several reasonable

accommodations, including a transfer to another school to separate her from Brilliante and his




                                                  16
           Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 17 of 28



conduct that intentionally exacerbated her disabilities, to be permitted time off work for periodic

appointments to treat her disabilities, or, if these accommodations could not be provided, that she

be permitted to take a medical sabbatical. On or about January 28, 2019, Defendants denied this

request.

        72.     On January 29, 2019, Plaintiff provided an update to Defendants that her physician

had not yet cleared her to return to work.

        73.     On January 31, 2019, despite being on medical leave, Brilliante issued Plaintiff a

notice to appear for a disciplinary conference regarding her leave-related absences. However,

Brilliante was well-aware Plaintiff’s absences stemmed from a medical leave to treat her

disabilities.

        74.     On February 4, 2019, Plaintiff submitted an additional medical note substantiating

her need for medical leave. This documentation also noted that Brillante’s continuing conduct

exacerbated Plaintiff’s disabilities.

        75.     On February 7, 2019, Plaintiff filed another request for leave relating to her

disabilities, which required signatures from Brilliante and the superintendent of her school district.

        76.     On February 11, 2019, despite being on leave, Brilliante sent another disciplinary

letter to Plaintiff criticizing her leave-related absences, informing Plaintiff that he was deeming

her absences unauthorized, depriving her of her pay, and threatening her with termination due to

her leave-related absences.

        77.     On February 12, 2019, Plaintiff re-filed her February 7, 2019 request for leave by

electronic mail with the school district.




                                                 17
           Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 18 of 28



        78.     On February 14, 2019, Brilliante sent Plaintiff another disciplinary letter criticizing

her performance, which includes false and misconstrued allegations. This letter also criticizes her

for failing to complete certain duties by January 18, 2019, a date when she was on medical leave.

        79.     On February 27, 2019, Plaintiff filed a grievance detailing Defendants’ acts of

discrimination based on her disabilities, retaliation, and for subjecting her to a hostile work

environment on those bases.

        80.     Between February 7, 2019 and mid-March 2019, Plaintiff frequently contacted

Defendants requesting the necessary signatures for her February 7, 2019 leave request.

Nonetheless, Defendants simply ignored her requests. As a result, on March 19, 2019, her

February 7, 2019 leave request was denied due to Brillante’s failure to sign the necessary approval

paperwork.

        81.     On March 20, 2019, Brilliante sent Plaintiff a letter demanding her immediate

return to work because her request for leave was denied. Brilliante sent this letter despite the fact

that Plaintiff’s leave was denied due to his failure to sign the necessary approval paperwork, not

due to her lack of a disability.

        82.     On or about April 8, 2019, Plaintiff submitted additional medical documentation

substantiating her need for leave relating to her disabilities. This documentation also noted that

Brillante’s continuing conduct exacerbated Plaintiff’s disabilities.

        83.     On April 11, 2019, Plaintiff submitted an additional request for leave relating to her

disabilities. This subsequent request was necessary because of Brillante’s decision to ignore her

prior requests to sign the necessary approval paperwork for her original leave request on February

7, 2019.




                                                  18
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 19 of 28



        84.     Following her April 11, 2019 request, Plaintiff repeatedly contacted Defendants to

request that Brilliante and her superintendent provide the required signatures for her renewed leave

request. As of this filing, Brilliante and her superintendent have not signed the necessary approval

paperwork.

        85.     Defendants multiple disciplinary acts punishing Plaintiff for her disability-related

leave while on leave, as well as Plaintiff’s need to engage in repetitive efforts and interactions with

Defendants to seek their cooperation with her requests for leave, have exacerbated and worsened

Plaintiff’s disabilities. Moreover, Defendants conduct has interfered with her ability to undergo

effective treatment of her disabilities.

        86.     Throughout her leave, Defendants have improperly marked her disability-related

absence as unauthorized and, therefore, such absences have been unpaid, denying Plaintiff

compensation during her medical leave.

        87.     Nonetheless, Plaintiff remains able to perform the duties of her position with

reasonable accommodation.

        88.     Throughout her employment, Defendants have never initiated or meaningfully

engaged in any form of interactive process in an attempt to accommodate Plaintiff’s several

qualifying disabilities, even though Plaintiff has repeatedly informed Defendants of her medical

conditions and their impact upon her job duties.

        89.     Accordingly, Defendants have engaged in and continue to engage in ongoing acts

of harassment and discrimination based on Plaintiff’s disabilities and/or perceived disabilities and

race, and retaliation for engaging in repeated forms of protected activity, constituting an unlawful

hostile work environment on these bases, that is offensive and unwelcome to Plaintiff, in violation

of the ADA, Title VII and NYSHRL.




                                                  19
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 20 of 28



        90.     Moreover, Plaintiff has been treated less well than those outside of her protected

classes, in violation of the NYCHRL.

                                  FIRST CLAIM FOR RELIEF
                               (Retaliation in Violation of Title VII)

        91.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        92.     Based on the foregoing, Defendant DOE retaliated against Plaintiff because of her

protected activity, in violation of Title VII.

        93.     As a proximate result of Defendant DOE’s retaliation, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by law.

                                SECOND CLAIM FOR RELIEF
                            (Discrimination in Violation of the ADA)

        94.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        95.     Based on the foregoing, Defendant DOE discriminated against Plaintiff in the terms

and conditions of her employment because of Plaintiff’s disability and/or perceived disability, in

violation of the ADA.

        96.     As a proximate result of Defendant DOE’s discrimination, Plaintiff has suffered

and continues to suffer loss of past and future earnings and employment-related benefits, harm to

her professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by law.




                                                  20
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 21 of 28



                                  THIRD CLAIM FOR RELIEF
                        (Hostile Work Environment in Violation of the ADA)

       97.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       98.     Based on the foregoing, Defendant DOE discriminated against Plaintiff on the basis

of her disability and/or perceived disability, in violation of ADA, by subjecting her to a hostile

work environment that was severe or pervasive.

       99.     Defendant DOE has discriminated against Plaintiff on the basis of her disability

and/or perceived disability, in violation of ADA, by creating, fostering, condoning, accepting,

ratifying, and/or negligently failing to prevent or remedy a hostile work environment that included,

among other things, severe or pervasive harassment of Plaintiff based on her disability and/or

perceived disability.

       100.    As a proximate result of Defendant DOE’s unlawful discriminatory conduct,

Plaintiff has suffered and continues to suffer loss of past and future earnings and employment-

related benefits, harm to her professional reputation, mental anguish, embarrassment, humiliation,

and other incidental and consequential damages, attorneys’ fees, costs and interest as permitted by

law.

                                  FOURTH CLAIM FOR RELIEF
                         (Failure to Accommodate in Violation of the ADA)

       101.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       102.    Defendant DOE was aware of Plaintiff’s disability and need for reasonable

accommodation.

       103.    Defendant DOE failed to make reasonable accommodation for Plaintiff’s disability.




                                                  21
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 22 of 28



       104.    Based on the foregoing, Defendant DOE discriminated against Plaintiff in the terms

and conditions of her employment because of Plaintiff’s disability and/or perceived disability, in

violation of the ADA.

       105.    As a proximate result of Defendant DOE’s discrimination, Plaintiff has suffered

and continues to suffer loss of past and future earnings and employment-related benefits, harm to

her professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by law.

                                 FIFTH CLAIM FOR RELIEF
                              (Retaliation in Violation of the ADA)

       106.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       107.    Based on the foregoing, Defendant DOE retaliated against Plaintiff because of her

protected activity, in violation of the ADA.

       108.    As a proximate result of Defendant DOE’s retaliation, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by law.

                                SIXTH CLAIM FOR RELIEF
                           (Discrimination in Violation of NYSHRL)

       109.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       110.    Based on the foregoing, Defendant DOE discriminated against Plaintiff in the terms

and conditions of his employment because of Plaintiff’s disability and/or perceived disability, in

violation of the NYSHRL.




                                                  22
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 23 of 28



       111.    As a proximate result of Defendant DOE’s discrimination, Plaintiff has suffered

and continues to suffer loss of past and future earnings and employment-related benefits, harm to

her professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, costs and interest as permitted by law.

                             SEVENTH CLAIM FOR RELIEF
                  (Hostile Work Environment in Violation of the NYSHRL)

       112.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       113.    Based on the foregoing, Defendant DOE discriminated against Plaintiff on the basis

of her disability and/or perceived disability, in violation of NYSHRL, by subjecting her to a hostile

work environment that was severe or pervasive.

       114.    Defendant DOE has discriminated against Plaintiff on the basis of her disability

and/or perceived disability, in violation of NYSHRL, by creating, fostering, condoning, accepting,

ratifying, and/or negligently failing to prevent or remedy a hostile work environment that included,

among other things, severe or pervasive harassment of Plaintiff based on her disability and/or

perceived disability.

       115.    As a proximate result of Defendant DOE’s unlawful discriminatory conduct,

Plaintiff has suffered and continues to suffer loss of past and future earnings and employment-

related benefits, harm to her professional reputation, mental anguish, embarrassment, humiliation,

and other incidental and consequential damages, costs and interest as permitted by law.

                                  EIGHTH CLAIM FOR RELIEF
                        (Failure to Accommodate in Violation of NYSHRL)

       116.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.




                                                  23
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 24 of 28



       117.    Defendant DOE was aware of Plaintiff’s disability and need for reasonable

accommodation.

       118.    Defendant DOE failed to make reasonable accommodation for Plaintiff’s disability.

       119.    Based on the foregoing, Defendant DOE discriminated against Plaintiff in the terms

and conditions of her employment because of Plaintiff’s disability and/or perceived disability, in

violation of the NYSHRL.

       120.    As a proximate result of Defendant DOE’s discrimination, Plaintiff has suffered

and continues to suffer loss of past and future earnings and employment-related benefits, harm to

her professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, costs and interest as permitted by law.

                                 NINTH CLAIM FOR RELIEF
                              (Retaliation in Violation of NYSHRL)

       121.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       122.    Based on the foregoing, Defendant DOE retaliated against Plaintiff because of her

protected activity, in violation of the NYSHRL.

       123.    As a proximate result of Defendant DOE’s retaliation, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, costs and interest as permitted by law.

                                TENTH CLAIM FOR RELIEF
                           (Discrimination in Violation of NYCHRL)

       124.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.




                                                  24
          Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 25 of 28



        125.    Based on the foregoing, Defendants DOE and Brillante discriminated against

Plaintiff in the terms, conditions and privileges of employment on the basis of her disability, actual

or perceived, and/or history of or record thereof, in violation of the NYCHRL.

        126.    As a proximate result of Defendant DOE’s and Brillante’s discrimination, Plaintiff

has suffered and continues to suffer loss of past and future earnings and employment-related

benefits, harm to her professional reputation, mental anguish, embarrassment, humiliation, and

other incidental and consequential damages, attorneys’ fees, costs and interest as permitted by law.

        127.    Defendant Brillante, in his individual capacity, discriminated against Plaintiff by

engaging in willful, wanton, and/or reckless conduct and/or in conscious disregard of Plaintiff’s

rights and Plaintiff is therefore entitled to an award of punitive damages as against Defendant

Brillante, in his individual capacity, under the NYCHRL.

                                  ELEVENTH CLAIM FOR RELIEF
                          (Failure to Accommodate in Violation of NYCHRL)
        128.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        129.    Defendants DOE and Brillante were aware of Plaintiff’s disability and need for

reasonable accommodation.

        130.    Defendants DOE and Brillante failed to make reasonable accommodation for

Plaintiff’s disability.

        131.    Based on the foregoing, Defendants DOE and Brillante discriminated against

Plaintiff in the terms and conditions of her employment because of Plaintiff’s disability, in

violation of the NYCHRL.

        132.    As a proximate result of Defendants DOE’s and Brillante’s discrimination, Plaintiff

has suffered and continues to suffer loss of past and future earnings and employment-related



                                                  25
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 26 of 28



benefits, harm to her professional reputation, mental anguish, embarrassment, humiliation, and

other incidental and consequential damages, attorneys’ fees, costs and interest as permitted by law.

       133.    Defendant Brillante, in his individual capacity, discriminated against Plaintiff by

engaging in willful, wanton, and/or reckless conduct and/or in conscious disregard of Plaintiff’s

rights and Plaintiff is therefore entitled to an award of punitive damages as against Defendant

Brillante, in his individual capacity, under the NYCHRL.

                             TWELFTH CLAIM FOR RELIEF
                  (Hostile Work Environment in Violation of the NYCHRL)

       134.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       135.    Based on the foregoing, Defendant DOE and Brillante discriminated against

Plaintiff on the basis of her disability, actual or perceived, and/or history of or record thereof, in

violation of NYCHRL, by subjecting her to a hostile work environment by treating her less well

on the basis for her disability, actual or perceived, and/or history of or record thereof, in violation

of the NYCHRL.

       136.    Defendant DOE and Brilliante discriminated against Plaintiff on the basis of her

disability, actual or perceived, and/or history of or record thereof, in violation of NYCHRL, by

creating, fostering, condoning, accepting, ratifying, and/or negligently failing to prevent or remedy

a hostile work environment that included, among other things, treating her less well on the basis

for her disability, actual or perceived, and/or history of or record thereof, in violation of the

NYCHRL.

       137.    As a proximate result of Defendant DOE’s and Brillante’s unlawful discriminatory

conduct, Plaintiff has suffered and continues to suffer loss of past and future earnings and

employment-related benefits, harm to her professional reputation, mental anguish, embarrassment,



                                                  26
         Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 27 of 28



humiliation, and other incidental and consequential damages, attorneys’ fees, costs and interest as

permitted by law.

       138.    Defendant Brillante, in his individual capacity, discriminated against Plaintiff by

engaging in willful, wanton, and/or reckless conduct and/or in conscious disregard of Plaintiff’s

rights and Plaintiff is therefore entitled to an award of punitive damages as against Defendant

Brillante, in his individual capacity, under the NYCHRL.

                             THIRTEENTH CLAIM FOR RELIEF
                             (Retaliation in Violation of NYCHRL)
       139.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

       140.    Based on the foregoing, Defendant DOE and Brillante retaliated against Plaintiff

because of her protected activity, in violation of the NYCHRL.

       141.    As a proximate result of Defendant DOE’s and Brillante’s retaliation, Plaintiff has

suffered and continues to suffer loss of past and future earnings and employment-related benefits,

harm to her professional reputation, mental anguish, embarrassment, humiliation, and other

incidental and consequential damages, attorneys’ fees, costs and interest as permitted by law.

       142.    Defendant Brillante, in his individual capacity, retaliated against Plaintiff by

engaging in willful, wanton, and/or reckless conduct and/or in conscious disregard of Plaintiff’s

rights and Plaintiff is therefore entitled to an award of punitive damages as against Defendant

Brillante, in his individual capacity, under the NYCHRL.

                                  DEMAND FOR JURY TRIAL

       143.    Plaintiff demands a trial by jury on all claims in this action.

       WHEREFORE, as a result of the unlawful conduct and actions of the Defendants herein

alleged, Plaintiff demands judgment as follows:



                                                  27
           Case 1:19-cv-04450-KPF Document 1 Filed 05/15/19 Page 28 of 28



      a.       An order restraining Defendant from any retaliation against Plaintiff for filing or

               for participation in any form in this litigation;

      b.       Declaring that Defendants’ actions, conduct and practices violated the

               aforementioned statutes;

      c.       Awarding Plaintiff back pay, front pay, and all benefits to which Plaintiff would

               have been entitled to receive but for Defendants’ unlawful conduct;

      d.       Awarding Plaintiff compensatory damages for emotional distress and/or mental

               anguish and for harm to her professional reputation;

      e.       Granting Plaintiff equitable relief including reinstatement and/or transfer to another

               school;

      f.       Awarding all attorneys’ fees incurred in this action;

      g.       Awarding all costs and disbursements in this action;

      h.       Awarding Plaintiff pre- and post-judgment interest; and

      i.       Such other and further relief as the Court deems just and proper.

Dated: Hauppauge, New York
       May 15, 2019

                                               LAW OFFICE OF PETER A. ROMERO PLLC
                                               Attorneys for Plaintiff
                                               825 Veterans Highway, Suite B
                                               Hauppauge, New York 11788
                                               Tel.: (631) 257-5588



                                       By:     ______________________________
                                               DAVID D. BARNHORN, ESQ.
                                               PETER A. ROMERO, ESQ.




                                                 28
